DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Response to Amendment
This communication is responsive to the applicant’s amendment dated 02/16/2021.  The applicant(s) amended claims 1-8.

Response to Arguments
Applicant's arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection because the arguments pertain to the newly amended limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 10593328 B1) in view of Valentine et al. (US 20180061409 A1).

Regarding claims 1 and 5, Wang teaches:
“receiving, by a cloud server, a user voice, wherein the user voice comprises a part of a wake-up voice of a wake-up word (‘Alexa’) and other parts except the wake-up voice” (col. 10, lines 31-43; ‘For example, the server(s) 120a may detect that the wakeword is represented in the first audio data and determine the voice command represented in the first audio data.’; col. 46, lines 40-45; ‘The device 110 and/or the server(s) 120a may include a wakeword detection component 220, an automatic speech recognition (ASR) 250, a natural language understanding (NLU) 260, a command processor 290 and/or a text-to-speech (TTS) component 314 as described above with regard to FIGS. 2-3.’);
“determining, by the cloud server, the part of the wake-up voice among the user voice in the received user voice, according to an acoustic feature of the received user voice” (col. 10, lines 31-43; ‘For example, the server(s) 120a may detect that the wakeword is represented in the first audio data and determine the voice command represented in the first audio data.’; col. 12, lines 11-23; ‘Instead, incoming audio (or audio data) is analyzed to determine if specific characteristics of the audio match preconfigured acoustic waveforms, audio signatures, or other data to determine if the incoming audio "matches" stored audio data corresponding to a keyword.’).

“labeling, by the cloud server, the determined part of the wake-up voice among the user voice with a silence identifier” and
“ignoring, by the cloud server, the part of the wake-up voice based on the silence identifier while recognizing only the other parts except the wake-up voice among the user voice during voice recognition.”  
In a similar field of endeavor, Valentine teaches:
“labeling, by the cloud server, the determined part of the wake-up voice among the user voice with a silence identifier” and “ignoring, by the cloud server, the part of the wake-up voice based on the silence identifier while recognizing only the other parts except the wake-up voice among the user voice (‘recognize subsequently-received speech’) during voice recognition” (par. 0055; ‘For example, the trigger speech recognizer engine 121 may be configured to recognize a trigger word or phrase (while rejecting others), whereas the command speech recognizer engine 125 may be configured to recognize command words or phrases. Thus, the trigger speech recognizer engine 121 may implement speech recognition models 123 to facilitate the recognition of a smaller set of words and phrases than the speech recognition models 127 implemented via the command speech recognizer engine 125. In some embodiments, the processor unit 104 may concurrently load the trigger speech recognizer engine 121 and the command speech recognizer engine 125, and use the trigger speech recognizer engine 121 to identify a wake word that, once recognized, signals processor unit 104 to use the command speech recognizer engine 125 to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Wang’s server by incorporating Valentine’s trigger speech recognizer engine and command speech recognize engine in order to allow for the independent optimization of the trigger speech recognizer engine and the command speech recognizer engine such that FAs and FRs may be minimized in both cases based upon the needs of each individual engine, the current noise environment, and/or other factors. (Valentine: par. 0073)

Regarding claim 2 (dep. on claim 1) and claim 6 (dep. on claim 5), the combination of Wang in view of Valentine further teaches:
“wherein determining, by the cloud server, the part of the wake-up voice in the received user voice, according to an acoustic feature of the received user voice, comprises: analyzing, by the cloud server, the received user voice, to determine a part of the received user voice matched with a voice of a pre-stored wake-up word to be the wake-up voice” (Wang: col. 11, lines 46-56; ‘For example, the device 110 may convert 

Regarding claim 3 (dep. on claim 1) and claim 7 (dep. on claim 5), Wang further teaches:
“wherein ignoring, by the cloud server, the part of the wake-up voice based on the silence identifier during voice recognition comprises: recognizing, by the cloud server, the received user voice by a decoding algorithm” (Wang: col. 12, lines 24-50; ‘One approach for wakeword detection applies general large vocabulary continuous speech recognition (LVCSR) systems to decode the audio signals, with wakeword searching conducted in the resulting lattices or confusion networks.’).

Regarding claim 4 (dep. on claim 3) and claim 8 (dep. on claim 7), the combination of Wang in view of Valentine further teaches:
“recognizing parts of the received user voice other than the wake-up voice by the decoding algorithm” (Wang: col. 6, lines 7-28; ‘If the second user says "Alexa, grant remote control," the second device 110b may capture first audio data corresponding to the utterance, detect that the wakeword (e.g., "Alexa") is represented in the first audio data, and send the first audio data to the server(s) 120a for speech processing.’).

claim 9, the combination of Wang in view of Valentine further teaches:
“A server, comprising: one or more processors; and a storage device, configured to store one or more programs; wherein, when the one or more programs are executed by the one or more processors, the one or more processors implements the method of claim 1” (Wang: col. 2, lines 50-67; ‘The server(s) 120 may include one or more server(s) 120a that are configured to process voice commands and/or one or more server(s) 120b that are configured to enable and/or facilitate communication sessions.’).

Regarding claim 10, the combination of Wang in view of Valentine further teaches:
“A non-transitory computer readable storage medium having a computer program stored thereon that, when executed by a processor, implements the method of claim 1” (Wang: col. 49, lines 13-22; ‘Embodiments of the disclosed system may be implemented as a computer method or as an article of manufacture such as a memory device or non-transitory computer readable storage medium.’).

Conclusion
Other pertinent prior art were discovered and cited in the PTO-892 for consideration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK VILLENA whose telephone number is (571)270-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARK . VILLENA
Examiner
Art Unit 2658